Atkinson, J.
A proceeding under Civil Code sections 5333 and 5334, to abate a mill nuisance, is not a matter falling within the jurisdiction of the court of ordinary as such court, and from a decision of that court in regard to such a matter an appeal will not lie to the superior court. Harrell v. Pickett, 43 Ga. 271; Cunningham v. U. S. Loan Co., 109 Ga. 616 (34 S. E. 1024); Rigell v. Sirmans, 123 Ga. 455 (51 S. E. 381); Fontano v. Mozley & Co., 121 Ga. 46 (48 S. E. 707).

Judgment affirmed.


All the Justices concur.